August 19, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   CHARLES KEENER SCRUGGS, Appellant

NO. 14-12-01168-CV                          V.

                      HEATHER MAUDE LINN, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Heather
Maude Linn, signed September 6, 2012, was heard on the transcript of the record.
We have inspected the record and find the trial court erred in ordering appellant
Charles Keener Scruggs to pay amicus attorney fees to the extent that the order
conflicted with the parties’ mediated settlement agreement. We therefore order that
the portions of the judgment that order appellant to pay amicus attorney fees are
REVERSED and ordered severed and REMANDED (1) for proceedings to
determine what amount, if any, was owed to the amicus attorney before trial and
by whom and what amount was billed for trial; and (2) to order each party to pay
the amicus attorney the amount of fees each party owes pursuant to the mediated
settlement agreement.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order appellant Charles Keener Scruggs to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.